DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 & 10/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the protruded configuration & second retracted configuration recited in Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Appropriate correction is required for the following objections:
Claim 1 line 7 & 8 recites “an operational value” and should recite “the operational value”; &
Claim 1, last line recites “an operative status” and should recite “the operative status”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “detecting”, “measuring” & “comparing”. The applicant describes a control unit 51 in the figures where such unit would appear to perform the “detecting”, “measuring” & “comparing”. However, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably interpret how the method “detects”, “measures” & “compares”. Therefore, the claim is vague and indefinite.
Moreover, the terms “operative status”, “temporal course”, “desired temporal course”, “” in claim 1 are relative terms which renders the claim indefinite. The term “operative status”, “temporal course”, “desired temporal course” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-8 are rejected based on their dependency from Claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (US 2007/0003403).
Regarding Claim 1, Pedersen discloses a method for detecting [by 5] an operative status of an aerodynamic device [12, 13, 15, 17, 19, 21] for influencing an airflow flowing from a leading edge [leading edge 23 as shown by 23 in FIG. 4] of a rotor blade [10] for a wind turbine [as shown in FIG, 5] to a trailing edge [training edge by 22 as shown by 23 in FIG. 4] of the rotor blade [10], the aerodynamic device [12, 13, 15, 17, 19, 21] being movable by an actuator [activating means] between a first protruded configuration and a second retracted configuration [the activating means being adapted and arranged such that by activation of the activating means, the lift can be reduced in a zone extending in the longitudinal direction of the blade] (FIG. 4-5, ¶ [0036-0037], Claim 1), the method comprising: 
- measuring a temporal course of an operational value of the wind turbine [measuring wind loads in form of for instance wind pressure or strain] (Claim 6), 
- comparing the measured temporal course of the operational value with a desired temporal course of an operational value [a control system with a control unit (3) connected with the activating means and the load sensors (5) such that the control unit may activate the activating means and thus adjust the flap(s) (12, 13, 15, 17, 19, 21) in accordance with the measurements made by the load sensors (5)] (Claim 7), and
- deriving an operative status of the aerodynamic device [a control system with a control unit (3) connected with the activating means and the load sensors (5) such that the control unit may activate the activating means and thus adjust the flap(s) (12, 13, 15, 17, 19, 21) in accordance with the measurements made by the load sensors (5)] (Claim 7).
Regarding Claim 2, Pedersen discloses the method according to the claim 1 [see rej. Claim 1], 
Pedersen discloses wherein the operational value is any of: 
- a load on a blade of the wind turbine [to allow activation of the activating means on the basis of the load measurements from one or more of the other blades (10)] (Claim 8).

Regarding Claim 3, Pedersen discloses the method according to the claim 1 [see rej. Claim 1], 
Pedersen discloses wherein the measuring the temporal course of the operational value of the wind turbine is performed during activation or deactivation of the actuator of the aerodynamic device [the lift-regulating means (12, 13, 15, 17, 19, 21) and the activating means being adapted and arranged such that by activation of the activating means] (Claim 1).
Regarding Claim 4, Pedersen discloses the method according claim 1 [see rej. Claim 1], 
Pedersen discloses wherein the desired temporal course of the operational value is registered during a non-faulty time interval [changed gradually in the longitudinal direction of the flap] of the aerodynamic device (Claim 1; activating means characterised in that the lift-regulating means are formed of at least one flexible flap (12, 13, 15, 17, 19, 21) extending in the longitudinal direction of the blade (10) and being adjustable by means of one or more activating means to allow the lift-altering setting of the flap to be changed gradually in the longitudinal direction of the flap (12, 13, 15, 17, 19, 21).).
Regarding Claim 5, Pedersen discloses the method according claim 1 [see rej. Claim 1], 
Pedersen discloses wherein the desired temporal course of the operational value is calculated [The control unit 3 is further connected to load sensors 5 measuring the load on the wind turbine blade. The load sensors 5 may for instance be strain gauges mounted on the inner face of the blade shell or a bracing interconnecting the inner faces of the blade shell and thus measures the strain caused by the wind load. Optionally pressure gauges measuring the wind pressure on the blade may be used as load sensors] (¶ [0037]).
Regarding Claim 6, Pedersen discloses the method according claim 1 [see rej. Claim 1], 
Pedersen discloses wherein comparing the measured temporal course of the operational value with the desired temporal course of the operational value comprises calculating a difference between the measured temporal course of the operational value and the desired temporal course [The control unit 3 is further connected to load sensors 5 measuring the load on the wind turbine blade. The load sensors 5 may for instance be strain gauges mounted on the inner face of the blade shell or a bracing interconnecting the inner faces of the blade shell and thus measures the strain caused by the wind load] (¶ [0037]).
Regarding Claim 7, Pedersen discloses the method according claim 1 [see rej. Claim 1],
Pedersen discloses wherein the measuring the temporal course of the operational value of the wind turbine is performed continuously [The control unit 3 is further connected to load sensors 5 measuring the load on the wind turbine blade. The load sensors 5 may for instance be strain gauges mounted on the inner face of the blade shell or a bracing interconnecting the inner faces of the blade shell and thus measures the strain caused by the wind load. Optionally pressure gauges measuring the wind pressure on the blade may be used as load sensors.] (¶ [0037]).
Regarding Claim 8, Pedersen discloses the method according claim 1 [see rej. Claim 1],
Pedersen discloses wherein measuring the temporal course of the operational value of the wind turbine is performed periodically [The control unit 3 is further connected to load sensors 5 measuring the load on the wind turbine blade. The load sensors 5 may for instance be strain gauges mounted on the inner face of the blade shell or a bracing interconnecting the inner faces of the blade shell and thus measures the strain caused by the wind load. Optionally pressure gauges measuring the wind pressure on the blade may be used as load sensors] (¶ [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832